Pee. Cublam,
By agreement of parties to this feigned issue, trial by jury was waived and the case submitted to the decision of the court below. From its judgment in defendant’s favor this appeal was taken by the plaintiff company, who in its specifications of error complains of the learned trial judge’s finding of fact, conclusions of law, etc.
Our consideration of the record, with special reference to each of these specifications, has failed to convince us that there is any error therein that would justify us in sustaining either of them. On the contrary, we are all of opinion that there is no substantial error in any of the learned judge’s findings of fact, conclusions of law, or in any of his rulings leading up to and including the entry of judgment for the defendant.
The court’s action in the premises is sufficiently vindicated in the opinion of its learned president, and on that we affirm the judgment.
Judgment affirmed.